


Exhibit 10.1




EA Bonus Plan
Addendum


FY15 Bonus Formula


Subject to all other terms and conditions of the EA Bonus Plan (“Plan”)*, those
Plan Participants who have been specifically identified by Electronic Arts Inc.
(the “Company”) as eligible to receive a discretionary bonus pursuant to the
terms of this Addendum shall have such bonus determined as follows:


1.
Additional Eligibility Criteria, If Any:



n/a (see Plan eligibility criteria)


2.
Fiscal Year 2015 Bonus Pool



Funding for a Company-wide bonus pool (“Bonus Pool”) for Fiscal Year 2015 will
be approved, on a discretionary basis, by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).


3.
Bonus Awards for Eligible Participants Other Than The Chief Executive Officer
(“CEO”)



Bonus Component(s)
Weight
Performance Measure(s)
Measurement Period(s)
Company Performance
20%
Non-GAAP Earnings Per Share and Non-GAAP Net Revenue
Fiscal Year 2015
Business Unit Performance
80%
The achievement of measurable business objectives, including, but not limited
to, business unit financial and operational performance metrics
Fiscal Year 2015



The Company Performance component is funded based on the Company’s performance
against Non-GAAP Earnings Per Share and Non-GAAP Revenue targets for the
Measurement Period.


The Business Unit Performance component is funded at the discretion of the
Committee.


a.
Allocation of Bonus Pool Funding To Business Units:



Following the completion of the Measurement Period, Company management will
allocate, at its discretion, a percentage of the Bonus Pool funding to each
business unit. Such allocation will be based upon the achievement of measurable
business unit objectives or such other factors as Company management deems
relevant to the business unit’s performance.


Subject to local laws, rules and regulations, Company management may also
allocate, at its discretion, a percentage of any approved Bonus Pool funding to
business units for the payment of bonus awards to selected Participants at any
time prior to the end of the Measurement Period (“Mid-Year Bonus Awards”).


b.
Individual Bonus Award Payouts:



Annual Bonus Award payouts: in most circumstances, Annual Bonus Award payouts
will be determined based upon an assessment of:


(1) The Participant’s target bonus amount;
(2) The percentage of the Bonus Pool allocated to a Participant’s business unit;
and
(3) The Participant’s Individual Achievement Factor, as determined by the
Participant’s manager.






--------------------------------------------------------------------------------




The Individual Achievement Factor is a multiplier (generally ranging from zero
to 200%) which takes into account the Participant’s contributions to the Company
for the fiscal year relative to individual performance expectations.


Mid-Year Bonus Award payouts: Subject to local laws, rules and regulations, some
Participants may receive a Mid-Year Bonus Award payout. Mid-Year Bonus Awards
may be either: (1) in addition to; or (2) in place of, all or part of a
Participant’s Annual Bonus Award. The actual earning and payout of a Mid-Year
Bonus Award is discretionary and may be based on factors such as the achievement
of short-term performance goals, outstanding individual accomplishments or such
other terms and conditions as may be determined at the discretion of Management
and/or the Committee.


Where applicable, the Committee will approve individual Participant bonus award
payouts.


4.
Bonus Award for the CEO



Bonus Component(s)
Weight
Performance Measure(s)
Measurement Period(s)
Financial
Performance
60%
Non-GAAP Net Revenue, Gross Profit, Operating Expenses, Non-GAAP Earnings Per
Share, Mobile Revenue, Digital Revenue, Growth in Nucleus Accounts, Growth in
Monthly Active Users
Fiscal Year 2015
Strategic & Operational Performance
40%
The achievement of measurable business objectives, including strategic and
operational performance metrics
Fiscal Year 2015



Bonus Award payout: A Bonus Award payout for the CEO will be determined based
upon an overall assessment of the following:


(1)
The CEO’s target bonus amount; and

(2)
Attainment and weighting of Financial, Strategic and Operational Performance
objectives for the Measurement Period.



The Company’s Board of Directors will approve the CEO Bonus Award after
assessing the factors set forth above, and has discretion to increase or
decrease the final bonus payout based on any such other factors it deems
applicable, provided that the final bonus payout shall not exceed 200% of the
CEO’s target bonus amount for the Measurement Period and no bonus may be paid if
the Company’s net income falls below a certain threshold.


5.
Payment Schedule:



1.
Annual Bonus Awards will be paid as soon as administratively practicable
following the completion of the Measurement Period and the Committee’s approval
of the Bonus Pool.



2.
Mid-Year Bonus Awards: Mid-year Bonus Awards will be paid in accordance with the
specific terms and conditions applicable to such awards.





* Including, but not limited to: (1) the Plan Participant must be actually
employed by EA or one of its subsidiaries or affiliates on the date that each
payment is made pursuant to the Plan in order to earn the right to receive each
such payment, (2) except where otherwise required by local law, at any time
until the date that bonuses are paid under the Plan, the individual must not
have (i) violated any provision of EA’s Code of Conduct, any other written EA
policy and any law, rule or regulation applicable to EA and EA employees, or
(ii) entered into an employment termination or separation agreement (not
including agreements entered into in connection with the commencement or
continuation of employment), and (3) eligibility to receive a bonus calculated
pursuant to this Addendum does not guarantee the payment of any bonus for a
specific Performance Period, nor does it guarantee employment for any specific
period of time. Capitalized terms in this Addendum shall have the meanings set
forth in the Plan, except where such terms are separately defined in this
Addendum.








